SAVOY, Judge.
This case involves an intersectional collision between two vehicles, a 1964 Chevy II owned and operated by Geraldine B. Green, and a 1961 Chevrolet sedan owned by Laura S.Beauregard and being operated by Johnny Murphy. The collision occurred on June 4, 1968, at approximately 1:30 P.M. at the intersection of Third and Winn Streets in the City of Alexandria, Louisiana. Third Street is now known as the Main Street of the City of Alexandria, and is a two-lane, one-way street, with traffic flow proceeding thereon in a general direction from north to south. Winn Street, at its intersection with Third, is also a two-lane, one-way street with traffic proceeding thereon in a general direction from east to west. The intersection is controlled by an overhanging electric semaphore light displaying the standard green, yellow (or amber) and red lights for control of intersectional flow.
In the collision, the front of .appellee’s vehicle was damaged and the left side of appellant’s vehicle was damaged. This suit was initiated by Fireman’s Fund Insurance Company of Newark, New Jersey, against Geraldine B. Green and her husband, Richard Green, seeking to enforce its subrogation claim derived from the amounts the said insurance company expended in repairing the damage to the Beauregard auto, its insured. To this suit Geraldine B. Green answered and reconvened, seeking to hold Fireman’s Insurance Company of Newark, New Jersey in damages by showing that the driver of appellant’s vehicle, Johnny Murphy, was, at the time of this collision, acting as agent for the insured of the company, Mrs. Laura S. Beauregard.
After trial on the merits the trial judge rendered judgment in favor of defendant *845(plaintiff-in-reconvention) and against plaintiff (defendant-in-reconvention) in the sum of $210.00. Plaintiff’s demand was rejected. Plaintiff has appealed to this Court.
There were three witnesses who testified as to the occurrence of the accident. Johnny Murphy and Mrs. Laura S. Beauregard testified on behalf of plaintiff. Mrs. Geraldine B. Green testified on behalf of defendant.
Both Murphy and Mrs. Beauregard testified that shortly before the accident occurred Murphy was driving the Beauregard vehicle in a southerly direction on Third Street and was in the left or east lane of said street; that Murphy had traversed the intersection of Third and Winn Streets while the traffic light was green. Mrs. Green testified that prior to the accident she had her car stopped and was in the north lane of Winn Street facing a westerly direction ; that she stopped at the intersection for the red light; when the light turned green she crossed the intersection; and, that as she did so her vehicle struck the Beauregard vehicle.
The trial judge did not favor us with a written opinion, but he must have determined that Mrs. Green had the green light when she crossed the intersection.
This is a fact case. The trial judge had the opportunity to hear the witnesses, and we cannot say that he committed manifest error in his ruling.
For the reasons assigned the judgment of the City Court is affirmed at appellant’s costs.
Affirmed.